DETAILED ACTION
	Claims 3, 5, 6, 8, 9, 11, and 14-16 are currently pending in the instant application, appear allowable over the prior art of record, and have been renumbered as claims 1-9.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Group I and the species of example 127: 
    PNG
    media_image1.png
    149
    366
    media_image1.png
    Greyscale
 in the reply filed on 22 November 2021 has been previously acknowledged. 
According to MPEP 803.02, the examiner has previously determined whether the elected species is allowable.  Applicants’ elected species appears allowable.  Therefore, the search and examination has been extended to the entirety of claims 3, 5, 6, 8, 9, 11, 15, and 16 which appear allowable over the prior art of record.
Claims 3, 5, 6, 8, 9, 11, 15 , and 16 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claim 14 directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, is hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 28 September 2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Gary Greenblatt, Ph. D. on 23 March 2022.
The application has been amended as follows: 
1.	Amend claim 3 by deleting the formula:

    PNG
    media_image2.png
    146
    260
    media_image2.png
    Greyscale


and inserting the formula: 
    PNG
    media_image3.png
    146
    260
    media_image3.png
    Greyscale
in its place.

3.	Amend claim 14 to read as follows:
	14.	A method of treating an autoimmune disease or a chronic inflammatory disease, comprising administering to a mammalian patient having said autoimmune disease or chronic inflammatory disease a compound according to claim 3 or a pharmaceutically acceptable salt thereof, wherein said autoimmune disease or chronic inflammatory disease is selected from systemic lupus erythematosus (SLE), rheumatoid arthritis, multiple sclerosis (MS), and Sjögren’s syndrome.
Reasons for Allowance
	The following is an examiner's statement of reasons for allowance. This invention relates to products of the formula (I) and methods of use.  The novel and nonobvious aspect of this invention involves the specific substituents on the formula (I).  The closest prior art of record fails to teach or suggest Applicant’s instantly claimed invention.
	Applicant’s amendment has overcome the objection to claims 3, 9, and 15 and has overcome the 35 USC 103 rejection of claims 1, 2, 4, 6, and 11 over US Patent No. 8,691,814 as claims 1, 2, and 4 have been canceled and claims 6 and 11 have been amended to depend from allowable claim 3.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rebecca L. Anderson whose telephone number is (571)-272-0696.  The examiner can normally be reached Monday-Friday from 6:30am-2:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Joseph McKane, can be reached at (571) 272-0699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/REBECCA L ANDERSON/Primary Examiner, Art Unit 1626                                                                                                                                                                                                        ____________________					23 March 2022			
Rebecca Anderson					
Primary Examiner					
Art Unit 1626, Group 1620				
Technology Center 1600